Citation Nr: 1231693	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for a left hand disorder, claimed as secondary to a service-connected right hand disorder.  

3.  Entitlement to service connection for a dental disorder, claimed as secondary to service-connected irritative gastropathy.  

4.  Entitlement to service connection for a sinus cyst/polyp.

5.  Entitlement to service connection for a skin disorder, claimed as tinea versicolor.  

6.  Entitlement to service connection for a deviated septum.

7.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected jaw disorder.

8.  Entitlement to a compensable initial disability rating for the Veteran's service-connected surgical scars.

9.  Entitlement to a compensable initial disability rating for the Veteran's service-connected Eustachian tube dysfunction.

10.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected depression.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to April 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2008, March 2009, January 2010, December 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The issues of entitlement to an increased rating for the Veteran's service-connected depression and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a September 2004 rating decision the RO denied entitlement to service connection for a right ankle disorder.  The Veteran did not appeal that rating decision and it is now final.  

2.  Evidence received since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the Veteran claim of entitlement to service connection for a right ankle disorder and raises a reasonable possibility of substantiating that claim.

3.  The Veteran does not have a right ankle disorder which began in service or has been shown to be causally or etiologically related to active service.  

4.  The Veteran's left hand disorder has not been shown to be causally or etiologically related to active service and was not caused or aggravated by his service-connected right hand disorder.  

5.  The Veteran's dental disorder has not been shown to be causally or etiologically related to active service and was not caused or aggravated by his service-connected irritative gastropathy disorder.  

6.  The Veteran does not have a sinus cyst/polyp which began in service or has been shown to be causally or etiologically related to service.  

7.  The Board resolves reasonable doubt in the Veteran's favor by finding that his skin condition is etiologically related to active service.  

8.  The Board resolves reasonable doubt in the Veteran's favor by finding that his deviated septum is etiologically related to active service or to a service-connected disorder.  

9.  The competent and probative evidence is in relative equipoise as to whether the Veteran's service-connected jaw disorder has been manifested by inter-incisal opening limited to between 21 and 30 millimeters.

10.  The competent and probative evidence is in relative equipoise as to whether the Veteran's service-connected surgical scars have been manifested by pain and occasional skin breakdown.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision, which denied entitlement to service connection for a right ankle disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence relevant to the claim of entitlement to service connection for a right ankle disorder, presented since the September 2004 rating decision, is new and material and the claim of entitlement to service connection for that condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for service connection for a left hand disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

5.  The criteria for service connection for a dental disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

6.  The criteria for entitlement to service connection for a sinus cyst/polyp have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

7.  The criteria for service connection for a skin disorder have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

8.  The criteria for service connection for a deviated septum have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

9.  The criteria for an initial 20 percent rating, and no higher, for a jaw disorder have been met for the entirety of the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.150, Diagnostic Codes 9904, 9905 (2011).  

10.  The criteria for an initial 10 percent rating, and no higher, for surgical scars have been met for the entirety of the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7804 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for a skin disorder, a left hand disorder, a dental disorder, a deviated septum and a sinus cyst/polyp.  The Veteran is also attempting to reopen a previously denied claim of entitlement to service connection for a right ankle disorder and has claimed entitlement to increased ratings for his service-connected jaw disorder, Eustachian tube dysfunction and surgical scars.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Once service connection is granted a disability evaluation is determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  Moreover, separate, "staged" ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

Right Ankle Disorder

As noted above, the Veteran is attempting to reopen his previously denied claim of entitlement to service connection for a right ankle disorder, asserting the submission of new and material evidence.    

The Veteran first claimed entitlement to service connection for osteoarthritis of the right ankle in June 2003.  In a September 2004 rating decision the RO denied entitlement to service connection, finding that there was no evidence of current permanent residuals or chronic disability.  The Veteran did not appeal that determination.  Accordingly, it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2007 the Veteran filed another claim asserting entitlement to service connection for a right ankle disorder.  The RO denied this claim in an April 2008 rating decision, finding that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) in August 2008.  The RO issued a Statement of the Case (SOC) in January 2010 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

"Material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The Board also notes that if VA failed to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In Buie v. Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  Similarly, under 38 C.F.R. § 3.156(c), when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2011).   

The Board has determined that the evidence obtained since the September 2004 rating decision is new and material.  Specifically, the Board notes that the Veteran has submitted evidence indicating that he does have a current right ankle disorder, the lack of which was the basis for the denial in September 2004.  New and material evidence having been submitted, the claim of entitlement to service connection for a vision disorder is reopened.  

Having been reopened, the Veteran's claim of entitlement to service connection for a right ankle disorder must be reviewed on a de novo basis.  As noted above, direct service connection requires evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  

The Veteran's service treatment records indicate that he twisted his right ankle in September 1982.  Clinical findings revealed swelling of the lateral aspect of the right foot.  Radiographic imagery was negative for fracture.  A sprain was assessed and conservative treatment measures were prescribed.  There were no further complaints of treatment for a right ankle condition in service.  The Veteran denied having any past of present foot trouble during his March 1988 separation examination.  

In his June 2003 claim the Veteran stated that his right ankle condition began in May 2002.  He reported that while on active duty in September 1982 he tripped on a guide rope and severely sprained his ankle.  He asserted that this injury is the cause of his current right ankle disorder.  

VA treatment records from December 2006 and February 2007 show that the Veteran complained of right ankle pain, stating that he sustained a severe sprain in service.  

In his May 2007 claim the Veteran repeated these assertions, arguing that ankle sprains may create a predisposition to osteoarthritis.  He reported that standing or walking for any period of time is quite painful.  In a written statement the Veteran's wife indicated that the Veteran was expecting two braces for his ankles from the VA clinic and that he was having difficulty walking any distance or standing for any period of time.  She stated that the Veteran's ankle is very weak and causes constant pain.  She stated that this weakness and stiffness stops his ankle from functioning correctly and that weather plays a role in the Veteran's pain and stiffness.  She noted that the Veteran uses a cane, has difficulty getting out of the bath tub, is unable to walk on uneven surfaces and often stumbles.  She reported that the Veteran has attended physical therapy for his ankles and that he has been put in a flexible brace.  

In an August 2007 statement the Veteran again reiterated his previous statements regarding his in-service sprain to his right ankle.  He stated that since that time he has suffered instability in the right ankle, reporting that he frequently twists and sprains his right ankle, especially on stairs.  He stated that on several occasions he has fallen down flights of stairs because his ankle had given way.  He reported that he was able to treat these ankle sprains himself.  In an accompanying statement the Veteran's wife stated that she has witnessed the Veteran constantly turn and spraining his right ankle.  

Private treatment records from May 2007 indicate that the Veteran reported having ankle osteoarthritis.  Private treatment records from September 2008 indicate that the Veteran reported having two to three near stumbles/falls every year, caused in part by his right ankle condition.  He stated that he fatigues easily and has decreased range of motion in his right ankle by approximately 40 percent in all planes.  On physical examination the examiner noted that the Veteran displays tightness and guarding in his right ankle.  Plantar flexion and dorsiflexion were approximately 20 degrees.  Pronation ability was approximately 60 percent.  Tenderness on palpation of the medial malleoli and lateral malleoli was noted.  Weakness was observed compared to the left ankle.  The examiner opined that the Veteran's right ankle condition had worsened and was caused by the initial injury in 1982.  No rationale for this opinion was provided.  VA treatment records from this time period indicate treatment for ankle pain.  

In November 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that he had a right ankle sprain in service and was on crutches for two weeks and then released to full duty.  He stated that he had another sprain to his right ankle at a later date but did not receive treatment.  He reported that his pain is constant and that he has a decrease in range of motion.  The examiner noted that the Veteran's service treatment records showed a right foot sprain in September 1982.  Physical examination revealed that the Veteran was able to walk slowly with assistance of two arm crutches.  The examiner found evidence of tenderness and guarding of movement.  There was no instability or tendon abnormality.  Range of motion studies revealed dorsiflexion from zero to 15 degrees and plantar flexion from zero to 35 degrees.  The Veteran reported pain at the end range of motion.  The examiner diagnosed the Veteran with right ankle osteoarthritis, noting that it resulted in decreased mobility, problems with lift and carrying and pain.  Moderate effects were noted on chores, shopping, exercise, recreation and traveling.  The examiner stated that it was less likely than not that the Veteran's right ankle arthritis was the result of his in-service right foot sprain.  She noted that although the Veteran was treated for a right foot sprain in service medical records did not indicate the presence of any chronic condition of the right ankle.  Moreover, she noted that arthritis of the right ankle was not shown in close proximity to the Veteran's separation from service.  

The Veteran has also submitted several excerpts from medical articles.  These excerpts state that ankle sprains can result in chronic pain, instability and early osteoarthritis.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a right ankle disorder is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's assertion is that his current right ankle disorder is the result of his in-service right ankle sprain.  The evidence of record shows that the Veteran has been diagnosed with and treated for a right ankle disorder.  Moreover, the evidence demonstrates that the Veteran sustained a right ankle sprain in service.  However, the Veteran's claim fails with respect to the third element, the requirement of a nexus his current disability and the in-service event.  

The record in this case contains medical evidence both in support of the Veteran's assertion that his right ankle disorder is due to an in-service right ankle sprain and against the conclusion.  However, the totality of the evidence is not in equipoise in this case.  Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim.  

In so finding, the Board places the greatest probative value on the November 2009 VA examination report.  Specifically, the Board notes that this report contains a thorough review of the evidence and well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his right ankle disorder is due to an in-service right ankle sprain consists of his own statements and an opinion presented by one of the Veteran's private physicians.  Specifically, the Board notes that the September 2008 private treatment record indicates an opinion that the Veteran's right ankle condition had worsened and was caused by the initial injury in 1982.  The provider did not reference any rationale or basis for this opinion, limiting the value of this viewpoint.  

Moreover, the Board notes that the Veteran denied having any chronic ankle problems during his separation examination, providing factual evidence that there were no such problems at that time.  

The Board must also consider the Veteran's lay statements.  Lay testimony may be competent as to some matters of diagnosis and etiology, and the Board must to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements that his right ankle disorder is due to an in-service right ankle sprain relates to internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this question are therefore not competent.

The Board notes that the Veteran has also provided excerpts from several articles in support of his claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, information submitted by the Veteran is general in nature and does not relate to or specifically discuss the Veteran's case.  The Board has no reason to doubt the veracity of that information, but it does not establish that the Veteran's claimed condition is etiologically related to an in-service injury.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a right ankle disorder.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Left Hand Disorder

The Veteran first claimed entitlement to service connection for a left hand disorder in May 2007.  The RO denied that claim in an April 2008 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in August 2008.  A Statement of the Case (SOC) was issued in January 2010 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

The Veteran's primary contention is that his service-connected right hand disorder has either caused or aggravated his left hand disorder.  The relevant evidence of record on this issue includes service treatment records, VA treatment records, private treatment records, VA examination report and written statements from the Veteran.  

The Veteran's service treatment records are entirety negative for any complaints, diagnoses or symptoms pertaining to a left hand, thumb or wrist impairment.  During his March 1988 separation examination the Veteran reported having broken his right scaphoid in 1985.  He did not mention having any problems with his left hand or wrist.  

Post-service treatment records indicate that the Veteran has been repeatedly treated for problems associated with his right hand and thumb.  None of these records indicate that the Veteran complained of any problems associated with his left wrist or hand.  Radiographic imagery of the left wrist from October 2002 does show moderate degenerative changes of the first CMC.  The remainder of the wrist was normal.  VA treatment records from December 2006 and February 2007 indicate that the Veteran complained of arthritis pains in his left thumb.  Tenderness over the carpo-metacarpal joint of the left thumb was noted and early osteoarthritis of the left thumb was diagnosed.  Records from April 2007 indicate that the Veteran reported having a genetic history of arthritis.  

Private treatment records from May 2007 indicate that the Veteran reported having bilateral CMC joint arthritis in both hands.  The examiner observed that the Veteran was wearing hand splints.  Physical examination revealed that the Veteran did have functional strength in his upper extremities, without any signs of focal weakness.  However, the examiner noted that the Veteran fatigued easily.  

In his June 2007 claim the Veteran asserted that his current left thumb CMC joint arthritis is directly attributable to his service-connected right thumb CMC joint arthritis, stating that because of severe pain and limited movement in his right thumb he has been forced to perform all daily activities using his left hand.  He stated that this overuse of his left hand has resulted in a left hand disorder and that he now experiences daily chronic pain in his left thumb and finds it difficult to do even the simplest chores without pain and discomfort.  

In an August 2007 statement the Veteran stated that while wearing a brace for his right hand he ended up over-using his left thumb.  He stated that he began developing pain and tenderness along the base of his left thumb in 2002. He also reported noticing reduced dexterity.  He reported that he is unable to perform any fine motor activities using either of his thumbs and is reliant on his spouse to help him.  He also stated that he is constantly awakened at night from stabbing pain.  The Veteran's wife also submitted a statement in August 2007, asserting that the Veteran has been complaining about pain and stiffness in his left thumb since approximately 2001.  

Private treatment records from September 2008 indicate an evaluation of the Veteran's left hand and wrist, but the Veteran appears to have crossed out the word "left" and written in the word "right", indicating that this report pertains to the Veteran's right hand and not his left.  

In November 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran again asserted that his left hand disorder was caused by overuse due to his inability to use his right hand.  The Veteran reported an overall decrease in both strength and dexterity in his left hand.  Physical examination did revealed decreased strength and dexterity.  The examiner cited radiographic imagery from December 2007, which showed moderate degenerative changes in the first metacarpal-carpal joints on the left hand.  There was no acute osseous abnormality or erosive change and no soft tissue calcifications.  The examiner indicated having reviewed the available medical records and medical literature and stated that the Veteran's left hand arthritis is less likely than not cause by his service-connected right hand condition.  The examiner noted that the most common cause of arthritis in the hands is basic "wear and tear" of the ligaments and cartilage.  He observed that the joint at the base of the thumb appears to be particularly prone to "wear and tear" from normal use and that many people appear to be predisposed to arthritis in this joint, with or without arthritis in their other joints.  The examiner indicated that recent medical studies have found that osteoarthritis is not more prevalent in the dominant hand and suggest that moderate hand use does not have a detrimental effect on finger osteoarthritis and may even be protective.  

The examiner concluded by stating that the Veteran's left hand osteoarthritis is less likely than not the result of the Veteran's time in service and less likely than not secondary to his service-connected right hand condition.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a left hand disorder is not warranted.   As noted above, the Veteran does not contend, and the evidence does not indicate, that the Veteran's left hand disorder began in service.  Instead, the Veteran's sole assertion is that his left hand disorder has either been caused or aggravated by his service-connected right hand disorder.    

Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim.  In so finding, the Board places the greatest probative weight on the November 2009 VA examination report. This report includes a thorough review of the evidence and a well-reasoned medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the only evidence supporting the Veteran's assertion that his left hand disorder is due to his service connected right hand disorder consists of his own statements.  The Board has considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the etiology of his left wrist disorder.  Even according the Veteran's vague assertions some probative value, they are outweighed by the objective medical evidence indicating that his left hand disorder is not the result of his service-connected right hand disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

As noted above, a claim for secondary service connection may be granted when the disability claimed is proximately due to a service-connected disability or when the disability claimed has been aggravated by a service-connected disability.  Entitlement to service connection on these bases requires competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  The competent evidence of record clearly shows that the Veteran's dental disorder was  not caused by a service-connected disorder.  Moreover, there is no evidence whatsoever that the Veteran's left hand disorder has been in any way aggravated by his service-connected right hand disorder.  Accordingly, service connection for a left hand disorder must be denied.   

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a left hand disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Dental Disorder

The Veteran first claimed entitlement to service connection for a dental disorder in April 2008.  The RO denied that claim in a March 2009 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in May 2009.  A Statement of the Case (SOC) was issued in December 2010 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

The Veteran does not contend, and service treatment records do not indicate, that any dental disorder began in service.  The Veteran's primary contention is that his service-connected irritative gastropathy disorder has either caused or aggravated his dental disorder.  The relevant evidence of record on this issue includes service treatment records, VA treatment records, private treatment records, VA examination report and written statements from the Veteran.  Service treatment records do indicate substantial dental treatment, but indicate that the Veteran's oral hygiene was poor, which only provides evidence against this claim in that it indicates the cause of the dental problem as not the service connected disability, but poor oral hygiene.  

In his April 2008 claim the Veteran asserted that his current dental disorder is a direct result of his service-connected irritative gastropathy condition, which was brought on by medication he was prescribed for other conditions.  He stated that because of his constant heartburn and acid indigestion he was going through as much as two rolls antacids per day.  He denied consuming candy, sweets or sugar.  

With this statement the Veteran submitted several private treatment records from his dentist.  In an undated statement that dentist stated that the Veteran's extensive treatment plan is because of his antacid habit, which was necessitated by acid reflux.   

In February 2009 the Veteran was afforded a VA examination in support of his claim.  The examiner noted that he reviewed the claims file and found several entries documenting poor oral hygiene and broken appointments.  He also noted a note from February 1988 where the Veteran reported that he "consume a lot of cokes."  The Veteran reported that he cannot open his mouth widely and is unable to endure dental procedures that require opening his mouth for an extended period of time.  On physical examination the examiner stated that there were no excessive wear facets and that there was no acid erosion of the teeth.  He noted that there was sufficient documentation in the Veteran's service dental records to indicate poor oral hygiene and failure to keep his dental appointments, and that this was the cause of the Veteran's dental decay.  He stated that the Veteran's dental condition is not caused by or the result of prescribed medications.  He noted that GERD can cause erosion of the teeth, but that erosion was not observed.  He also noted that certain medications can cause dryness of the mouth, which can contribute to tooth decay, but that proper home and professional care can prevent this.  

The Veteran was afforded an additional examination in October 2009.  During that examination the Veteran reported that he has difficulty opening his jaw during movements for auscultation.  However, the examiner noted that when asked to open to intraoral examination for erosion the Veteran was able to open his jaw, unassisted, for greater than 35 millimeters.  Intraoral examination revealed cyanotic gingival, with clear evidence of calculus formation at the gingival margin of most of the dentition.  Several restorations were observed.  The Veteran reported that he has not received dental care in a long time.  The examiner noted that there was no evidence of erosion, as would be expected in acid regurgitation.  Radiographic imagery revealed evidence of alveolar crest loss and heavy calcific accretion of the roots consistent with chronic generalized periodontitis.  The examiner again noted that there was no evidence of erosion on the teeth as normally seen in acid reflux disease and stated that he was in completely agreement with the findings from the February 2009 examination.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a dental disorder is not warranted.   As noted above, the Veteran does not contend, and the evidence does not indicate, that the Veteran's dental disorder began in service.  Instead, the Veteran's sole assertion is that his dental disorder has either been caused or aggravated by his service-connected irritative gastropathy.    

Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim.  In so finding, the Board places the greatest probative weight on the VA examinations of record, which indicate a lack of erosion and a determination that the Veteran's dental condition is not caused by or the result of prescribed medications.  These reports include thorough reviews of the evidence and well-reasoned medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his dental disorder is due to his service connected irritative gastropathy consists of his own statements and a statement from the Veteran's dentist.  Specifically, the Board notes that the undated statement from the Veteran's dentist stated only that the Veteran's extensive treatment plan is because of his antacid habit, which was necessitated by acid reflux.   This statement is ambiguous and does not provide any basis or rationale.  

The Board has considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the cause of his dental problems.  Even according the Veteran's vague assertions some probative value, they are outweighed by the objective medical evidence indicating that his dental problems are not the result of his service-connected irritative gastropathy.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

As noted above, a claim for secondary service connection may be granted when the disability claimed is proximately due to a service-connected disability or when the disability claimed has been aggravated by a service-connected disability.  Entitlement to service connection on these bases requires competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  The competent evidence of record clearly shows that the Veteran's dental disorder was not caused by a service-connected disorder and thus service connection must be denied.  Moreover, there is no evidence whatsoever that the Veteran's dental disorder has been aggravated by any service-connected condition.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a dental disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Sinus Cyst/Polyp

The Veteran first claimed entitlement to service connection for a sinus cyst/polyp in April 2009.  The RO denied entitlement to service connection for that condition in a January 2010 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in February 2010.  The RO issued a Statement of the Case (SOC) in December 2010 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

The relevant evidence on this issue includes service treatment records, VA treatment records, VA examination reports and private treatment records.  

Service treatment records indicate that the Veteran underwent a sinus examination in April 1988 as part of his separation examination.  Radiographic imagery revealed a 1.4 centimeter by 1.9 centimeter oval, smooth density in the mid left maxillary sinus.  The interpreting provider noted that this was most consistent with a mucous retention cyst, but that a polyp should also be considered.  The density was poorly visualized on other studies, but was thought to be anterior to the sinus.  No other abnormalities were detected and the remaining sinuses appeared clear.  

Post-service VA treatment records from September 1998 indicate that the Veteran underwent a septoplasty for a deviated septum.  The surgeon noted that there did appear to be a fracture line in the septum, with bowing of the septum into the left nare.  No cyst or polyp was noted.  

VA treatment records from June 2007 indicate that a slight deviation of the septum to the left was still present inferiorly.  There was no puss, polyps or purulence observed.  The turbinates were mildly hypertrophic.  

In October 2009 the Veteran was afforded a VA examination on a separate issue.  The examiner noted that there were no oral polyps and that both nostrils were clean.  A mild deviated septum on the left was still noted, but no polyp, inflammation or infection.  The oropharynx was clear.  The examiner cited radiographic imagery from May 2008, which showed prominent left nasopharynx.  

During another VA examination in June 2010 the examiner noted that the Veteran's nostrils were clear and that his septum was midline.  There was no sign of infection or inflammation.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a sinus cyst or polyp is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board none of the medical evidence covering the period on appeal indicates the presence of any such cyst or polyp.  Rather, two separate VA examinations and numerous VA treatment records indicate that the Veteran does not currently have a sinus cyst or polyp.  

The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions, such as the existence of a specific disorder.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting his legs.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not currently have any sinus cyst or polyp.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has a sinus cyst or polyp.  In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a sinus cyst or polyp.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Skin Disorder

The Veteran first claimed entitlement to service connection for a skin disorder in May 2008, stating that he was treated for a skin fungus in service and still has to take medication for this condition approximately once per year.  He stated that he has noticeable pale patches over his neck and chest and has itching, particularly with humidity.  The RO denied entitlement to service connection for this condition in a March 2009 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in May 2009.  The RO issued a Statement of the Case (SOC) in December 2010 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

The Veteran's service treatment records indicate that he was treated for tinea versicolor in August 1987.  Post-service treatment records indicate that he was treated for tinea versicolor in July 1999, January 2005 and July 2007.  The Veteran also submitted color photographs showing patches of discoloration on his skin.  He stated that these are pictures of the fungus that he says grows on his neck every year.  

In October 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran stated that his skin condition flares up at least once a year, with skin discoloration.  On physical examination the examiner was unable to find any active skin lesions consistent with tinea versicolor.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has a skin disorder that is related to his military service.  The Board notes the nature and extent of the Veteran's skin disorder is not before the Board at this time.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that, despite some negative evidence in the claims file, the Veteran is competent to report that he has had continual recurrences of his skin disorder since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The supporting post-service treatment records indicate that these statements are highly credible.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Deviated Septum

The Veteran first claimed entitlement to service connection for a deviated septum in April 2009.  The RO denied entitlement to service connection for that condition in a January 2010 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in February 2010.  The RO issued a Statement of the Case (SOC) in December 2010 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

The relevant evidence on this issue includes service treatment records, VA treatment records, VA examination reports and private treatment records.  Service treatment records do not indicate that the Veteran was ever diagnosed with a deviated septum in service.  However, those records do indicate that the Veteran was found to have a sinus cyst or polyp at that time and that he was treated for severe ear problems, including recurrent cholesteatomas.  

Post-service VA treatment records from August 1996 and September 1998 indicate that the Veteran was found to have a deviated septum.  He was advised to undergo a septoplasty in order to increase Eustachian tube function and did so in September 1998.  At that time the surgeon noted that there appeared to be a fracture line in the septum, with bowing of the septum into the left nare.  VA treatment records from June 2007 indicate that a slight deviation of the septum to the left was still present inferiorly.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has a deviated septum that is related to his military service or to a service-connected disorder.  The Board notes the nature and extent of the Veteran's deviated septum is not before the Board at this time.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service or a service-connected disorder.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Jaw Disorder

The Veteran has also asserted entitlement to an increased initial rating for his service-connected jaw disorder.  Essentially, the Veteran contends that the 10 percent evaluation he has received for this condition does not accurately reflect its severity.  

The Veteran first claimed entitlement to service connection for a jaw disorder in June 2007.  In an April 2008 rating decision the RO denied entitlement to service connection, finding that there was no evidence of any such disorder.  The Veteran submitted a Notice of Disagreement (NOD) in August 2008, and in January 2010 the RO issued an additional rating decision, this time granting entitlement to service connection and assigning a 10 percent rating effective from June 4, 2007, the date that the Veteran first filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) with this rating decision in February 2010.  The RO issued a Statement of the Case (SOC) in December 2011 and the Veteran filed a Substantive Appeal (VA Form 9) in January 2012.  

As noted above, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Diagnostic Code 9904 provides noncompensable, 10 percent and 20 percent ratings for malunion of the mandible with displacement which is slight, moderate and severe, respectively.  38 C.F.R. § 4.150, Diagnostic Code 9904.  A note to this diagnostic code indicates that the rating is dependent upon degree of motion and relative loss of masticatory function.  

Diagnostic Code 9905 provides 10 percent ratings for lateral excursion from zero to 4 millimeters or for inter-incisal range of motion from 31 to 40 millimeters.  Ratings of 20, 30 and 40 percent are warranted for inter-incisal range of motion from 21 to 30 millimeters, 11 to 20 millimeters, and zero to 10 millimeters, respectively.  38 C.F.R. § 4.150, Diagnostic Code 9905.  A note to this diagnostic code instructs that ratings for limited inter-incisal movement shall not be combined with ratings for limits lateral excursion.  

As noted, the Veteran first filed his claim of entitlement to service connection for a jaw disorder in May 2007.  Therein, he asserted that the drilling he had done during his cholesteatoma surgeries was directly responsible for what he describes as "TMJ Arthritis."  He stated that this results in excruciating pain every time he opens his mouth to chew 

VA treatment records dating back to April 1999 show that the Veteran likely had inflammation of the temporomandibular joint.  A VA ENT specialist noted that creation of the Veteran's mastoid cavities, because of his cholesteatoma, required drilling of the mastoid bone and part of the temporal bone includes the temporomandibular joint.  The Veteran was treated with anti-inflammatory agents and a heating pad.  

Private treatment records from September 2008 indicate that the Veteran was evaluated for his jaw disorder.  The examining diagnosed the Veteran with TMJ arthritis and stated that there was greater than a 60 percent chance that this condition was aggravated by his ear conditions.  The provider observed that the Veteran was not able to open his mouth long enough to sit through a dental visit, and that he has hat to alter his diet to eat only chopped meats and soft foods.  He noted that the Veteran has the most difficulty with the first bite and that he has crepitation and approximately a fingerbreadth distance between the TMJ joints.  He also observed that the Veteran was unable to project his jaw forward or backwards without pain.  

In February 2009 the Veteran was afforded a VA examination in support of a different claim.  During this examination the Veteran reported that constant difficulty chewing food and severe daily pain in his TMJs.  He also reported having difficult opening his mouth and talking.  On physical examination the examiner noted that there was no nonunion or malunion of the mandible.  The examiner observed loss of motion at the temporomandibular articulation with incisal range of motion was from zero to 28 millimeters.  Right lateral excursion was from zero to 6 millimeters.  Left lateral excursion was from zero to 9 millimeters.  The examiner stated that there was no popping, clicking or crepitus of the TMJs and that the Veteran appears to speak with limited movement of the mandible.  He also stated that mandibular, tongue and soft palate movements were within normal limits

During a VA examination in October 2009 the Veteran asserted that he was having significant pain in both sides of the temporomandibular joint.  He stated that he was unable to chew solid food and has to shred or cut his food into small pieces so that he can swallow it.  He stated that when he tries to eat or chew his pain increases to an 8/10.  The examiner stated that this condition was related to the Veteran's multiple mastoid surgeries, as during the mastoid surgery it was necessary to do some bone manipulation near the temporomandibular joint area.  

An additional examination in October 2009, afforded specifically in support of the Veteran's claim on this issue, indicates that the Veteran was evaluated by a doctor of dental medicine.  The Veteran reported consistent symptomatology at that time.  The examiner noted that a review of the record indicated surgery including the region of the zygoma, in proximity to the temporomandibular joint area.  He noted that there was no indication that either condyle was traumatized interoperatively.  Physical examination did not reveal any malunion, nonunion or loss of bone related to the maxilla or mandible.   The examiner stated that there was no loss of motion at the temporomandibular articulation, no loss of bone of the hard palate, no evidence of osteoradionecrosis, no evidence of osteomyelitis and no tooth loss due to loss of substance of the body of the maxilla or mandible.  The examiner noted that there was some speech difficulty manifested by impaired articulation of some words, but that speech was understandable.  The examiner also noted that there was no evidence of popping, clicking or crepitus in either TMJ upon auscultation.  He noted that the Veteran reported difficulty opening his jaw during movements for auscultation, but that when asked to open to intraoral examination for erosion the Veteran was able to open his jaw, unassisted, for greater than 35 millimeters.  He observed slight limitation of lateral movement, less than 10 millimeters, bilaterally.  Radiographic imagery showed that the condyles were well-visualized, symmetrical and of normal morphology.  The examiner found that there was no suggestion of trauma due to "drilling into the TMJ."  The examiner stated that the Veteran's temporomandibular range of motion appeared to be within the normal range and that function impairment could be associated with muscular or musculoskeletal problems associated with head or neck surgery, but probably not with internal derangement of the TMJ itself.  An addendum was provide in January 2010, wherein the examiner stated that there was no objective evidence of TMJ disease involving the TMJ joint and no evidence of popping, clicking or crepitus in either TMJ upon auscultation.  He stated clearly that the Veteran was able to open his jaw, unassisted, for greater than 35 millimeters.  He stated that the slight limitation of the lateral movement of the jaw, which was less than 10 millimeters bilaterally, was at least as likely as not caused by the Veteran's service-connected status most right radical mastoidectomy with chronic otitis media and mastoiditis and residuals left typano-mastoidectomy and meatoplasty with chronic otitis media.  He noted that the slight limitation of lateral movement of the jaw was consistent with residuals of soft tissue manipulation associated with that surgery.  

After a thorough review of the entirety of the evidence of record, the Board concludes that the Veteran is entitled to a 20 percent rating for his jaw disorder under Diagnostic Code 9905.  The Board acknowledges that the examiner who conducted the October 2009 VA examination noted that the Veteran was able to open his jaw more than 35 millimeters.   However, the examiner who conducted the February 2009 examination stated that the Veteran was only able to open his jaw to 28 millimeters.  Moreover, the evidence reflects that the Veteran experiences pain in opening his jaw.  Therefore, affording all reasonable doubt the Veteran, the competent and probative evidence indicates that his scars meet the criteria for a 20 percent rating under Diagnostic Code 9905.  

While the Board finds that the Veteran is entitled to a 20 percent rating for his jaw disorder, a rating in excess of 20 percent is not warranted.  In this regard, the Board notes that none of the competent evidence of record shows that the Veteran's jaw disorder limits inter-incisal range of motion to less than 21 millimeters.  Absent evidence of any such manifestations, a preponderance of the evidence is against the assignment of a rating in excess of 20 percent for any time during the period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptomatology associated with the Veteran's jaw disorder is contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, a rating of 20 percent, but no higher, for the Veteran's service-connected jaw disorder, is warranted.  

Surgical Scars

The Veteran has also asserted entitlement to a compensable initial rating for his service-connected surgical scars.  Essentially, the Veteran contends that the noncompensable evaluation he has received for that condition does not accurately reflect its severity.  

The Veteran was first granted entitlement to service connection for surgical scars in a rating decision issued in August 2011.  At that time the Veteran was assigned a noncompensable rating effective from October 18, 2010.  The Veteran submitted a Notice of Disagreement (NOD) in January 2011.  The RO issued a Statement of the Case (SOC) in December 2011 and the Veteran filed a Substantive Appeal (VA Form 9) in January 2012.  

As noted above, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's surgical scars have been rated under Diagnostic Code 7800.  Diagnostic Code 7800 provides a 10 percent evaluation for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  The highest evaluation of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chins, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1). 

The criteria of Diagnostic Code 7801 and 7802 are not applicable as the Veteran's surgical scars are confined to his head and neck area.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4,118 (2011).  Note (1) for that code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under 7804, when applicable.  

The relevant evidence of record for the period on appeal includes VA treatment records, VA examination reports and private treatment records.  

A June 2010 VA examination, prior to the period of appeal, indicates that the Veterans right and left ear auricles were normal without tissue loss or deformity.  There was no edema or scaling.  

In June 2011 the Veteran was afforded a VA examination specifically to determine the nature and extent of his scars.  In his report the examiner noted two separate scars, status post right and left radical mastoidectomy.  The Veteran reported that the scars were not painful but that there was skin breakdown on the left scar 2 to 3 times during the summer.  He also reported that this scar itches.  Physical examination revealed two semicircular scars just behind the ears.  Each scar was 0.25 centimeters in width and 5 centimeters in length.  The examiner noted that the scars were covered by the left and right pinna.  The scars were less than 6 square centimeters and were not painful on palpation.  The examiner stated that the scars were not unstable, indicating that the skin over the scar was not subject to frequent ulcerations or breakdowns.  He also stated that there were not limitations in motion or function related to the scars and no inflammation, edema or keloid formation.  There was no adherence to underlying tissue, no underlying soft tissue damage, no underlying tissue loss and no elevation or depression of the scar.  The texture of the scar was normal, but the scar on the left was indurate in an area less than 6 square centimeters.  A thin hairline area of hypopigmentation was also noted, but this was observed to be less than 6 square centimeters.  The examiner stated that there was no disfigurement or asymmetry of the head, face or neck.  

In his November 2011 Notice of Disagreement (NOD) the Veteran stated that his scars do breakdown and that he has been prescribed a cream for this condition was a VA physician and by his private physician.  In his January 2012 Substantive Appeal (VA Form 9) the Veteran reported that his surgical scars are more painful than normal and require the use of cream.   

After a thorough review of the entirety of the evidence of record, the Board concludes that the Veteran is entitled to a 10 percent rating for his surgical scars under Diagnostic Code 7804.  The Board acknowledges that the June 2011 VA examination did not observe any skin breakdown or pain associated with the Veteran's surgical scars.   However, the Veteran has asserted that his scars are now painful and he has consistently asserted that at least one of his scars is manifested by intermittent breakdown of the skin.  Therefore, affording all reasonable doubt the Veteran, the competent and probative evidence indicates that his scars meet the criteria for a 10 percent rating under Diagnostic Code 7804.  While additional evaluations in the future may indicate that this evaluation is not warranted, the best evidence at this time indicates that this evaluation is warranted.  

While the Board finds that the Veteran is entitled to a 10 percent rating for his surgical scars, a rating in excess of 10 percent is not warranted.  In this regard, the Board notes that none of the competent evidence of record shows that the Veteran's surgical scars meet any of the eight characteristics of disfigurement.  Absent evidence of any such manifestations, a preponderance of the evidence is against the assignment of a rating in excess of 10 percent for any time during the period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptomatology associated with the Veteran's surgical scars is contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, a rating of 10 percent, but no higher, for the Veteran's service-connected surgical scars, is warranted.  

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in June 2007, January 2008, May 2008, July 2008, August 2008, May 2009, August 2009, September 2009, April 2010, February 2011 and April 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims to reopen finally disallowed claim, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a right ankle disorder has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations pertaining to the claims of entitlement to service connection for a right ankle disorder, left hand disorder and dental disorder during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board does note that the Veteran was not afforded a VA examination specifically on the issue of entitlement to service connection for a sinus cyst/polyp.  The Board has considered whether a VA examination is necessary for proper adjudication of that issue, but has determined that the Veteran has not met the threshold for an examination.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

A remand to obtain a VA examination on the issue of entitlement to service connection for a sinus cyst/polyp is not necessary as there is no evidence in the claims file that the Veteran currently has any such condition or any persistent or recurrent symptoms of such a condition.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.  


ORDER

Entitlement to service connection for a right ankle disorder is denied.  

Entitlement to service connection for a left hand disorder is denied.  

Entitlement to service connection for a dental disorder is denied.  

Entitlement to service connection for a sinus cyst/polyp is denied.  

Entitlement to service connection for a skin disorder is granted.  

Entitlement to service connection for a deviated septum is granted.  

Entitlement to a 20 percent evaluation, but no higher, for the Veteran's jaw disorder is granted.  

Entitlement to a 10 percent evaluation, but no higher, for the Veteran's surgical scars, residual to bilateral radical mastoidectomies, is granted.  



REMAND

Finally, the Board notes that the Veteran has also claimed entitlement to a compensable initial rating for his service-connected Eustachian tube dysfunction, entitlement to an initial rating in excess of 10 percent for his service-connected depression, and entitlement to a total disability rating based on individual unemployability.  The Board finds that additional development is necessary with regard to those issues.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.

For the Veteran's service-connected Eustachian tube dysfunction, the Board notes that the Veteran was afforded a VA examination in support of that claim in June 2010.  The examiner who conducted that examination conducted a thorough evaluation of the Veteran's ear diseases.  However, that examiner did not indicate which symptomatology was related to the Veteran's service-connected Eustachian tube dysfunction (if any) and which was related to his other service-connected disorders.  In this regard, the Board notes that Veteran has been granted entitlement to service connection for several potentially related conditions, including vertigo, status post right radical mastoidectomy with chronic otitis media and mastoiditis, tinnitus, headaches associated with status post right radical mastoidectomy with chronic otitis media and mastoiditis, residuals of a left tympano-mastoidectomy and meatoplasty with chronic otitis media and bilateral hearing loss.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  Accordingly, an additional VA examination is necessary to determine if the Veteran has any manifestations of his service-connected Eustachian tube dysfunction that are not duplicative manifestations of the Veteran's other service-connected conditions.  

For the Veteran's service-connected depressive disorder, the Board notes that the Veteran was last afforded a VA examination on this issue in June 2011.  The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that his depressive symptoms result in significant limitations not indicated by the Veteran's earlier examination, and because VA treatment records from July 2011 indicate the possibility of some worsening of these symptoms, the Board finds that a new examination is necessary to reach a decision on that issue. 

Finally, the Veteran's claim asserting entitlement to a total disability rating based on individual unemployability (TDIU) must also be remanded as it is inextricably intertwined with the rating for the Veteran's service-connected conditions, including the rating for his service-connected depression.  In other words, the remanded claim may affect the claim of TDIU if that claim is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment records from the VA Medical Centers in Tallahassee and Gainesville dated after July 2011, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected Eustachian tube dysfunction.  The claims file must be provided to the examiner for review.  The examiner should identify all symptomatology associated with that condition.  A complete rationale must be provided for any opinions expressed.

In delineating the symptomatology associated with the Veteran's Eustachian tube dysfunction the examiner should note that the Veteran has already been granted entitlement to service connection for several potentially related conditions, including vertigo, status post right radical mastoidectomy with chronic otitis media and mastoiditis, tinnitus, headaches associated with status post right radical mastoidectomy with chronic otitis media and mastoiditis, residuals of a left tympano-mastoidectomy and meatoplasty with chronic otitis media and bilateral hearing loss.  

In order to ensure compliance with VA's prohibition against pyramiding, the examiner must provide a statement sufficient for VA to determine that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  

The RO should ensure that the examiner's report complies with this remand and the questions presented in the RO's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  The Veteran should also be afforded an appropriate examination to determine the severity of his service-connected depressive disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so in his report.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail.  A clear rationale for all opinions is necessary and a discussion of the facts and principles involved would be of considerable assistance to the Board.  Indications of exaggeration  should be noted.     

4.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence, to include the issue of entitlement to a TDIU.  If additional development on the TDIU claim is warranted it should be performed.  Thereafter, if the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


